Citation Nr: 0901122	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-23 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea 
syndrome.

2.  Entitlement to service connection for a chronic headache 
disorder.

3.  Entitlement to service connection for residuals of an 
injury of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active naval service from September 1988 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in October 2008.  A transcript 
of that hearing is associated with the file.

Subsequent to the veteran's hearing he submitted documents 
directly to the Board in the form of a medical statement from 
his private physician and a lay "buddy statement" from a 
shipmate.  The veteran enclosed a waiver of his right to have 
the evidence initially considered by the RO.  


FINDINGS OF FACT

1.  The veteran's currently diagnosed sleep apnea syndrome 
developed during his active service.

2.  A chronic headache disorder was not present during 
service and is not etiologically related to service.

3.  The veteran had a corneal abrasion of the right eye 
during active service.

4.  The veteran has no residual of the service injury of his 
right eye.

CONCLUSIONS OF LAW

1.  Sleep apnea syndrome was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008). 

2.  A chronic headache disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008). 

3.  The veteran has no disability resulting from a right eye 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility such 
assistance would aid in substantiating the claim.  It also 
requires VA to notify the claimant, and the claimant's 
representative if any, of any information and any medical or 
lay evidence not previously provided to the Secretary 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant, and the claimant's 
representative if any, of which portion, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request the claimant 
provide any information in the claimant's possession that 
pertains to the claim, the regulation has been amended to 
such a requirement for claims pending before VA on or before 
May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held VA failed to demonstrate that "lack of such pre-AOJ-
decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO sent the veteran a letter in 
January 2005, prior to the May 2005 rating decision on 
appeal, advising him of the elements required to establish 
entitlement to service connection and of the respective 
duties of VA and the claimant in obtaining evidence.  In 
March 2006, during the course of the appeal, the RO sent the 
veteran a letter compliant with Dingess/Hartman and afforded 
the veteran an opportunity to respond before readjudicating 
the claim as reflected in the Supplemental Statement of the 
Case (SSOC) in April 2008.  Consequently, failure to provide 
complete notice prior to the rating decision on appeal was no 
more than harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by readjudication of the claim).  
See also Mayfield v. Nicholson, 449 F.3d 1317, 1323-24 (Fed. 
Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006) (The readjudication may come in the form of the 
issuance of a SOC following the issuance of the VCAA notice).  

The Board also finds that VA has complied with its duty to 
assist the veteran in the development of these claims.  The 
veteran's service treatment records (STR) are on file, as are 
treatment records from those VA and non-VA medical providers 
identified by the veteran as having relevant records.  
Neither the veteran nor his representative has identified, 
and the record does not show, that there is any existing 
evidence to include medical treatment records that should be 
obtained prior to the Board's adjudication.

The veteran has been afforded a hearing before the Board, and 
has been afforded an examination to determine the etiology of 
his claimed astigmatism.  The veteran has not been afforded 
an examination in regard to the claimed sleep apnea syndrome, 
but in view of the Board's favorable action granting service 
connection for that disability there is no resultant 
prejudice to the veteran.  The veteran has not been afforded 
an examination in regard to the claimed headaches; however, 
as noted in detail below he has not presented a prima facie 
case of service connection for headaches, to include credible 
lay evidence of chronic headaches in or after service, so 
medical examination is not required at this point; see 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims herein 
decided were insignificant and not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   
Accordingly, the Board will address the merits of the claims 
on appeal.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Sleep Apnea Syndrome

The veteran asserts that he had symptoms of sleep apnea in 
service, although the disorder was not diagnosed until many 
years after service.

STR show complaint of persistent sore throat and cough in 
October 1988, assessed as an upper respiratory infection 
(URI).  In May 1990 he complained of a sore throat, assessed 
as tonsillitis or strep.  In March 1991 he complained of head 
congestion with headaches and productive cough, assessed as 
URI rule out sinusitis and possible bronchitis.  In May 1991 
he complained of sore throat and productive cough, assessed 
as viral syndrome.  Sleep apnea syndrome per se was not 
diagnosed during service. 

The veteran was diagnosed with sleep apnea in January 2005.  

The veteran testified before the Board in October 2008 that 
during service he would sometimes be awakened by his 
shipmates because he was choking and gasping.  His wife 
testified that she witnessed the veteran having a problem 
with excessive snoring during active service.  

A lay "buddy statement" by CD, received in October 2008, 
asserts that CD bunked beside the veteran and observed him to 
snore loudly and to sometimes stop breathing, at which times 
CD would kick the veteran's bunk to wake him up.  At other 
times the veteran would complain that he could not sleep at 
all.  The veteran's sleep pattern was constantly the same 
while CD and the veteran were shipmates and for the last few 
months prior to the veteran's separation from service, during 
which time the veteran lived with CD and his wife.

Finally, the file contains a letter dated in October 2008 
from Dr. GCB, a physician specializing in internal medicine.  
Dr. GCG stated he was currently treating the veteran for 
sleep apnea, and that he had reviewed the veteran's STR.  Dr. 
GCB stated that STR demonstrated a consistent pattern of 
symptoms (morning headaches, sore throat and swollen tonsils) 
that are signs of sleep apnea.  The veteran was treated 
during service with antibiotics even though blood tests 
showed no viral infection and the prescribed antibiotics were 
not effective.  Dr. GCB stated it is at least as likely as 
not that the sleep apnea developed during service.

In this case the Board has no reason to not accept the 
opinion of Dr. GCB as competent and probative.  Dr. GCB is 
shown to be the physician currently treating the veteran for 
the claimed disorder, and he provided a reasoned opinion 
based on review of the STR and supported by clinical 
rationale.  There is no contrary medical opinion of record.  
Accordingly, the Board concludes that the preponderance of 
the evidence supports this claim.

Headaches

The veteran asserts he has current chronic headaches, which 
he attributes to exposure to paint fumes during military 
service.

The veteran's STR show treatment for headaches in July 1989, 
August 1990 and March 1991, associated with generalized flu-
like symptoms on all three occasions (as noted above, Dr. GCB 
attributes these symptoms to undiagnosed sleep apnea).  In 
his self-reported Report of Medical History in August 1991, 
prepared in connection with his separation examination, the 
veteran denied frequent or severe headaches.  Report of 
medical examination in August 1991 shows clinical neurologic 
evaluation as "normal."

The veteran was discharged from active service in September 
1991.  Thereafter, he had a physical examination in April 
1992 for the purpose of affiliation with the Reserve 
Component.  The examination report shows clinical neurologic 
evaluation as "normal."  In the associated Report of 
Medical History the veteran denied current or past frequent 
or severe headaches.

Private medical records from Dr. MS show the veteran 
presented in July 2001 complaining of headaches "off and 
on."  On clinical examination the head was normocephalic 
(NC) and Dr. MS had no diagnosis or clinical impression of 
causation.

The veteran testified before the Board in October 2008 that 
he had headaches and sinus pain almost every morning during 
service, but only sought treatment on three or four 
occasions.  He attributed his headaches to exposure to paint 
in the close confines of the ship's paint locker, as well as 
to eyestrain due to the claimed astigmatism.  The headaches 
declined in frequency and severity after he began to receive 
treatment by CPAP machine (continuous positive airway 
pressure) for his sleep apnea and now occurred a couple of 
times per week.

A lay "buddy statement" by CD, received in October 2008, 
asserts that the veteran was "always complaining of bad 
headaches" during service.  A statement by Dr. GCB, received 
in October 2008, states that early morning headaches on 
arising are a classic sign of sleep apnea.

The Board's action above has granted service connection for 
sleep apnea.  To the degree that headaches are a symptom of 
the veteran's sleep apnea, they are for consideration in 
rating that disability.  The issue on appeal before the Board 
is entitlement to direct service connection for a chronic 
headache disorder.  As noted above, there is just one medical 
treatment note of record after military service showing a 
complaint of headaches, and that treatment note provides no 
indication of an underlying disorder.  In fact, none of the 
medical evidence during or subsequent to service shows that 
the veteran has been found to have a chronic headache 
disorder.  

In addition to the medical evidence, the Board has considered 
the veteran's lay evidence of exposure to paint fumes and 
persistent headaches.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  In this case the veteran's report 
of frequent headaches during military service is inconsistent 
with his self-reported Reports of Medical History in August 
1991 and April 1992 in which he specifically denied frequent 
or severe headaches.  

The Board notes at this point that the veteran's assertion of 
frequent headaches is supported by CD's lay "buddy 
statement" asserting the veteran was "always complaining of 
bad headaches" during service.  Lay testimony is competent 
to establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection." Layno, 6 Vet. App. 465, 469; see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  However, 
headaches are not an observable symptom capable of eyewitness 
corroboration.

In view of the absence of any medical evidence showing that 
the veteran has been found to have a chronic headache 
disorder, the Board concludes that the preponderance of the 
evidence is against this claim.

Residuals of an Injury of the Right Eye

The veteran asserts that he currently has astigmatism, which 
he attributes to an injury to the right eye during active 
service.

The veteran's STR show the veteran was treated for a right 
eye corneal abrasion in July 1990; there is no indication of 
any sequelae during service.  In his self-reported Report of 
Medical History in August 1991, prepared in connection with 
his separation examination, the veteran denied eye trouble.  
Report of medical examination in August 1991 shows clinical 
evaluation of the eyes as "normal."

The veteran was discharged from active service in September 
1991.  Thereafter, he had a physical examination in April 
1992 for the purpose of affiliation with the Reserve 
Component.  The examination report shows clinical evaluation 
of the eyes as "normal." In the associated Report of 
Medical History, the veteran denied current or past eye 
trouble.

The veteran had a VA examination of his eyes in March 2008.  
The examiner reviewed the claims file and noted treatment in 
service for right eye corneal abrasion on June 30, 1990, with 
no apparent sequelae.  The veteran complained of burning, 
stinging and itching of the right eye, and of distorted image 
in that eye.  The examiner performed a complete examination 
of the eye and noted results in detail.  In regard to the 
corneal abrasion in service, the examiner diagnosed history 
of corneal abrasion in the right eye with no visual or 
anatomical sequelae.  In regard to current disorders, the 
examiner diagnosed glaucoma suspect; the examiner stated that 
glaucoma suspect is not caused by or related to a corneal 
abrasion or mild ocular trauma.

The veteran testified before the Board in October 2008 that 
he was informed by his ophthalmologist that he had 
astigmatism in the right eye; when the veteran asked if the 
astigmatism could be caused by the in-service injury the 
ophthalmologist replied, "Yeah, that could be it."

The evidence establishes that the veteran had a corneal 
abrasion of the right eye during service.  However, that an 
injury occurred in service alone is not enough; there must be 
a disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1993).  

In this case, the VA medical examiner clearly stated that 
there are no current sequelae of the corneal abrasion - 
including the claimed astigmatism - for which service 
connection could be granted.  

The veteran asserts in his Notice of Disagreement and his 
testimony before the Board that that his private optometrist 
told him that he has astigmatism, and that such astigmatism 
may be caused by the corneal abrasion.  However, hearsay 
medical evidence does not constitute competent medical 
evidence.  Warren v. Brown, 6 Vet. App. 4 (1993).  See also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("What a 
physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence").  

In addition to the medical evidence the Board has carefully 
considered lay evidence offered by the veteran, including his 
correspondence to VA and his testimony before the Board.  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; 
Falzone, 8 Vet. App. 398, 403; Caldwell v. Derwinski, 1 Vet. 
App. 466.  However, laypersons are not competent to opine as 
to medical etiology or render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); see also Espiritu, 2 Vet. App. 
492, 494.

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, competent and 
uncontroverted medical opinion of record shows that the 
veteran does not have any residuals of the corneal abrasion 
in service, to include the claimed astigmatism.  The Board 
accordingly finds that the preponderance of the evidence is 
against this claim.


ORDER

Service connection for sleep apnea syndrome is granted.

Service connection for a chronic headache disorder is denied.

Service connection for residuals of a right eye injury is 
denied.




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


